Citation Nr: 1453582	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer to include as due to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  As will be discussed below, the Veteran died during the course of the appeal and the current appellant is his surviving spouse that has been substituted to pursue the appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Unfortunately, in June 2014 the Veteran died.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, the Veteran's wife (now the appellant in this case) submitted evidence that showed that she was the Veteran's wife at the time of his death and the RO subsequently approved her application for substitution. With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.

The Veteran requested a Board hearing in a letter dated July 19, 2012.  The Veteran withdrew his request for a Board hearing in a letter dated June 9, 2014.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran operated in or near the area of the Korean demilitarized zone (DMZ) in which herbicides were known to have been applied.

2.  The evidence of record does not support a finding that any of the Veteran's claimed prostate cancer, is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection prostate cancer, including as due to herbicide exposure, have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.3.09 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the Veteran's prostate cancer on appeal as either directly or secondarily related to exposure to herbicides during his service in Korea.  The Veteran and the appellant contend that the Veteran was exposed to herbicides while serving along Korean DMZ between November 1970 to December 1971.

The Veteran detailed in November 1970 he was assigned to the 69th Transportation Company in Ui Jong Bu, Korea and his military occupational specialty was a truck drive.  While serving as a truck driver he took supplies to the missile sites and lookout points on the DMZ.  The Veteran carried out these duties for four months and was subsequently assigned as a company clerk.  After serving "up by" the DMZ of Northern, South Korea he was moved down to Ascom, South Korea in April 1971 by Kempo Air Force Base where he finished his service.  He returned to the states in December 1971.  In April 2010, the Veteran was told he had mestatstic prostate cancer and his physicians told him that he was likely infected with Agent Orange as a result of his service in the Army.  See correspondence dated October 11, 2011.


Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established on a legal presumption based on herbicide exposure where a Veteran served on active duty "between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD) operated in or near the Korean DMZ in an area which herbicides are known to have been applied during that period..." See 38 C.F.R. §§ 3.307(a)(6)(iv), 3.184(c)(2).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999). 

The DoD has identified specific units that served in areas along the Korean DMZ where herbicides were used between April 1968 and August 1971.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  If a claimant's unit has not been determined to have served along the portion of the DMZ where herbicides were used, VA's Adjudication Procedure Manual provides that a verification request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to determine the location of the Veteran's unit and whether exposure to herbicides can be verified.  See id.

Although the evidence of record reveals that the Veteran has been diagnosed with prostate cancer, before the Board can consider whether these disabilities may be directly or secondarily related to service, it must determine whether the evidence can establish that the Veteran was exposed to herbicides during service, as his sole contention has been that these disabilities were incurred as a result of herbicide exposure.

A review of the Veteran's service personnel records shows that he was assigned to serve with the 60th Transportation Company, APO 96358 located at Ui Jong Bu, Korea as a company clerk.  The Veteran's DD-214 reflects his military occupational specialty was motor transportation operator as of July 9, 1971.  The military personnel records reflect the Veteran was qualified to operate various types of large trucks at the 69th Transportation Battalion June 17, 1971.

The record contains photographs submitted by the Veteran.  The photographs document a 60th Transportation company book which states "Korea 70-11" and photographs of soldiers.  It includes a map of South Korea where the Veteran highlighted and circled areas near the DMZ where he traveled during service.   

A February 29, 2012 formal finding was issued by the VA based on a lack of information require to cooberate the Veteran's exposure to Agent Orange.  The VA reviewed personnel pages on October 14, 2011 which showed the Veteran did not service in any unit assigned along the DMZ where herbicide exposure could be conceded.  The Veteran contended exposure while stationed in Korea between July 16, 1971 to February 07, 1972 which is a recognized period of herbicide use in both Vietnam and Korea.  Based on this information and information in the Veteran's personnel records, the VA was unable to document or verify the Veteran was exposed to Agent Orange.  

After a thorough review of the evidence of record, the Board finds that the evidence does not show that the Veteran had service along a portion of the Korean DMZ were herbicide agents were known to have been used.  In this regard, the Veteran's assigned unit was not one of the units identified by the DoD as having been in an area where herbicides were known to have been used.  See VA's Adjudication Procedure Manual.  

While the record establishes that the Veteran may have traveled near and visited portions of the DMZ during his service, there is no clear evidence to indicate that he served or travelled near that portion of the DMZ where herbicides were used.

While sympathetic to the fact that the Veteran had service that placed him near the Korean DMZ, and while sympathetic to his belief that he must have been exposed to herbicides during such service, the Board is entirely bound by the governing regulations in this appeal, and the relevant regulations preclude the Board from awarding the presumption of herbicide exposure to a veteran who has not been shown, through service department verification, to have actually operated in or near an area along the Korean DMZ where herbicides are known to have been applied.
The Board has also considered whether the Veteran may be entitled to service connection under general service connection principles as identified in Davidson, supra.  A review of his service treatment records, however, reveals no indication that he was treated for prostate cancer during his service.  To the contrary, the Veteran's January 1972 separation examination and associated report of medical history, show normal findings during clinical evaluation.  Moreover, the Veteran has made no contention indicating that he suffered from any of his claimed disabilities during service or that he incurred any disability as a result of his service, other than by means of exposure to herbicide agent.  

Accordingly, the Board finds that the evidence of record fails to show that prostate cancer had its onset during active service or is otherwise related to service, to include as due to herbicide exposure.  Because the Veteran and the appellant are not professionally qualified to provide a medical etiology regarding the onset of prostate cancer, and since there is no competent or credible evidence of record showing that any claimed disabilities had its onset during service or is otherwise related to any in-service disease, event, or injury, to include herbicide exposure, service connection must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for prostate cancer.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the appellant's claim for service connection for prostate cancer is denied.


ORDER

Entitlement to service connection for prostate cancer to include as due to herbicide exposure is denied.   



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


